Dissenting Opinion by
Judge Craig:
I respectfully dissent from the decision to sustain the preliminary objections and dismiss Allegheny County’s action without allowing an amendment of the pleadings and the consequent opportunity for a day in court to present evidence at a hearing.
Although the majority decision is understandable in view of the fact that the county has already once amended its complaint or petition, a matter of this grave public importance — -affecting the safety of a metropolitan area from potential crime — should not go down to final decision on the basis of an inadequacy in pleading.
There is no dispute as to the major premise of law, as acknowledged by the majority, that equity can interfere with the exercise of discretionary powers of a public agency, such as the Bureau of Corrections, where the bureaucratic action is based upon a misconception of the law or is the result of arbitrary will or caprice. Zebra v. Pittsburgh School District, 449 Pa. 432, 296 A.2d 748 (1972); Downing v. Erie City School District, 360 Pa. 29, 61 A.2d 133 (1948); Abrahams v. Wallenpaupack Area School District, 54 Pa. Commonwealth Ct. 637, 422 A.2d 1201 (1980).
In accordance with the judicial policy of liberality as to pleading amendments, Allegheny County should be given leave to amend under Pa. R.C.P. No. 1033, to plead specific facts, which, if proved in a hearing, would establish that the Bureau of Corrections is acting arbitrarily when it refuses to make transfers to *81state correctional facilities, even with respect to some male prisoners sentenced to state institutions, and as to certain female prisoners for whom the law makes provision at regional community treatment centers of the state.